Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendments filed on March 1, 2021 has been received and entered. Currently, Claims 5-7 and 9-11 are pending. Claims 5-7 and 9-11 are examined on the merits.
Election/Restrictions
In view of the prior art, the restriction requirement is hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                        
Authorization for this examiner’s amendment was given in an interview with Arthur Reginelli on June 28, 2021.

The application has been amended as follows: 
In the claims:
	Claim 5, step d, after “compounds” insert -- tetracosanoic acid and 4-hydroxy-5n-butoxy-5-oxopentanoic acid --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The chemical 4-hydroxy-5-n-butoxy-5-oxopentanoic acid from Cakile Arabica is a new compound that has no prior art and thus it would not have been anticipated or obvious to isolate the fractionated compound..


Conclusion
Claims 5-7 and 9-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655